DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 11/12/2019. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 2/7/2020 is being considered.

Drawings
The drawings filed on 11/12/2019 are acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “water-flowing profile” (claim 1), “sealing-receiving channel” (claim 4), “sealing body” (claim 6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the outer side of the upper frame member” is indefinite because the limitation lacks proper antecedent basis in the claim.
Claim 8 contains the trademark/trade name GelcoatTM. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a finish material and, accordingly, the identification/description is indefinite.
Claim 14, “the screen-receiving portion” lacks proper antecedent basis.
Claim 18, “a skylight protection assembly” is indefinite because a skylight protection assembly is previously recited in claim 1. It is unclear if the limitation is referring to the same or a different/additional skylight protection assembly.
Claim 19, “the frame” lacks proper antecedent basis.
Claim 20, “the step” and “the steps” lack proper antecedent basis.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 18, the claim does not include any elements or features from claim 1 and thus fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12-15 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stoffels et al. (US 20080256864) (‘Stoffels’).
Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jain et al. (US 6014845) (‘Jain’).
Claim 1, Stoffels provides a skylight protection assembly to protect a skylight of a roof, the skylight protection assembly comprising:

a protection screen (formed by elements 40; Fig. 1) engageable with the screen-supporting portion of said at least one frame member to define with the frame a skylight protection chamber configured to contain the skylight (Fig. 1);
wherein said at least one frame member comprises an upper frame member 32, the outer side of the upper frame member having a water-flowing profile considered in a plane substantially parallel to the mounting surface of the roof (the profile of an outer side of 32 is rounded and thus under the broadest reasonable interpretation allows water to flow around 32; further note that 32 is positioned parallel to the surface of 90; Fig. 1).
Claim 2, Stoffels further provides wherein the water-flowing profile of the outer side of the upper frame member is a substantially convex profile (the outer portion of 32 is rounded; Fig. 1).
Claim 3, Stoffels further provides wherein the screen-supporting portion of said at least one frame member has a screen-contacting face (portion of 32 contacting 45; Fig. 1) comprising an inner edge (inner edge of face at a top portion of 32) delimitating at least partially the skylight protection chamber (Fig. 1) and an outer edge (outer edge of face at bottom portion of 32), the screen-contacting face sloping downwardly from the 
Claim 10, Stoffels further provides at least one screen connector 42 configured to removably secure the protection screen to the frame (Fig. 1), the at least one screen connector comprising a frame-mounting portion (portion of 42 mounted to 41; Fig. 2) to be removably mounted to the screen-supporting portion of the at least one frame member ([0025]; Fig. 2), and a screen-receiving portion (43 and 47; Fig. 2), a screen engagement slot 45 being formed in the screen-receiving portion to receive an edge portion of the protection screen (Figs. 1 and 2).  
Claim 12, Stoffels provides a skylight protection assembly to protect a skylight of a roof, the skylight protection assembly comprising:
a frame (12a-12d, 30a, 30b; Fig. 1) superposable to a mounting surface of the roof (mounting surface of roof 90; [0023]; Fig. 1) to surround at least partially the skylight and securable to the roof [0023], the frame comprising at least one frame member 30a having a roof-engaging portion (vertical leg portion of 30a engaging the roof via 12a; Fig. 1), a screen-supporting portion (horizontal leg portion of 30a supporting 40; Fig. 1);
a protection screen (formed by elements 40; Fig. 1) engageable with the screen-supporting portion of said at least one frame member to define with the frame a skylight protection chamber configured to contain the skylight (Fig. 1);
wherein said at least one frame member comprises at least one air circulation aperture (apertures defined by spaces between elements 12a-12d, 30a, 30b, 40, or alternatively holes 16, 39, 49, 62; note that an aperture was treated as an opening, hole 
Claim 13, Stoffels further provides wherein the at least one air circulation aperture comprises a through opening (Fig. 1).
Claim 14, Stoffels further provides wherein the at least one air circulation aperture is formed in the screen-receiving portion (Fig. 1).
Claim 15, Stoffels further provides wherein said at least one frame member comprises a lower frame member 12b, said at least one air circulation opening being formed in the lower frame member (16 formed in 12b; Fig. 2).
Claim 19, Stoffels teaches a method for protecting a skylight of a roof, comprising:
providing a skylight protection assembly 10 comprising first and second frame members (30a, 30b, respectively) having a roof-engaging portion (12a-12d) and a screen-supporting portion 32, a protection screen (formed by elements 40; Fig. 1), and first and second screen connectors 42 comprising a frame-mounting portion (portion of 42 mounted to 41; Fig. 2) and a screen-receiving portion (43 and 47; Fig. 2);
securing the frame to the roof around the skylight ([0023]; Fig. 1);
mounting the frame-mounting portion of the first screen connector to the screen-supporting portion of the first frame member (Fig. 1);
engaging a first lateral side of the protection screen in a screen engagement slot formed in the screen-receiving portion of the first screen connector (Fig. 1);

mounting the frame-mounting portion of the second screen connector to the second frame member (Fig. 1).
Claim 1, Jain provides a skylight protection assembly to protect a skylight of a roof, the skylight protection assembly comprising:
a frame (14; Fig. 2; see also frame 61 in Fig. 4) superposable to a mounting surface of the roof 12 to surround at least partially the skylight and securable to the roof (Fig. 2), the frame comprising at least one frame member (14 right; Fig. 2; see also 61 in Fig. 4) having a roof-engaging portion (bottom portion of 14; Fig. 2), a screen-supporting portion (inner side portion of 14; Fig. 2) and an outer side (outer side of 14; Fig. 2);
a protection screen 16 engageable with the screen-supporting portion of said at least one frame member to define with the frame a skylight protection chamber configured to contain the skylight (Fig. 2; see also Fig. 4);
wherein said at least one frame member comprises an upper frame member (14 right is installed at an upper portion of the roof relative to 14 left in Fig. 2), the outer side of the upper frame member having a water-flowing profile considered in a plane substantially parallel to the mounting surface of the roof (the rectangular profile of 14 right was treated as a water-flowing profile under the broadest reasonable interpretation, as exceedingly broadly claimed; note that the outer side of 14 right is parallel to the mounting surface of the roof; Fig. 2).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 6014845) (‘Jain’) in view of Grimsson (US 20180148930).
Claims 6-9, Jain teaches all the limitations of claim 1 as above, but is silent as to the at least one frame member comprising a central core sandwiched between an inner layer and an outer layer, the outer layer being at least partially made of a water-resistant polymer, the outer layer comprises at least one of a polyester material and laminated glass fiber and wherein the inner layer is at least partially made of at least one of laminated polyester and GelcoatTM and the central core having a density greater than a density of at least one of the inner and outer layers. However, Grimsson teaches a roof frame member comprising [claim 6] at least one frame member comprising a central core (5, alternatively 3 and 5 including reinforcements 2; Fig. 5) sandwiched between an inner layer (2 inner layer; Fig. 5) and an outer layer (1 or alternatively 2 outer layer), [claim 7] the outer layer being at least partially made of a water-resistant polymer ([0012]-[0013]), [claim 8] the outer layer comprising at least one of a polyester material and laminated glass fiber ([0012]-[0013]) and wherein the inner layer is at least partially made of at least one of laminated polyester and GelcoatTM ([0012]-[0013]), [claim 9] the central core has a density greater than a density of at least one of the inner and outer TM and the central core has a density greater than a density of at least one of the inner and outer layers, with the reasonable expectation of utilizing well-known readily-available materials to increase the strength and reduce the weight of the skylight protection assembly, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffels et al. (US 20080256864) (‘Stoffels’) in view of Morris (US 6161348).
Stoffels teaches all the limitations of claim 12, but is silent as to the protection screen being substantially dome-shaped when mounted to the frame. However, Morris teaches a skylight protection assembly 30 comprising a protection screen being substantially dome-shaped when mounted to a frame (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the protection screen being substantially dome-shaped when mounted to the frame, with the reasonable expectation of accommodating a larger dome-shaped skylight, since it has been held that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffels et al. (US 20080256864) (‘Stoffels’).
Claim 18, Stoffels teaches all the limitations of claim 1 as above (see rejection of claim 1 as above), but is silent as to the skylight protection assembly being a kit.
Claim 20, Stoffels teaches all the limitations of claim 19 as above, but is silent as to the step of securing the frame to the roof being performed after the steps of engaging the first and second - 35 -lateral sides of the protection screen to the first and second screen connectors. However, it would have been obvious to one of ordinary skill in the art, at In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).

Allowable Subject Matter
Claims 4, 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635